DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions

Applicant's election with traverse of Group I, claims 1 – 19, in the reply filed on 1/19/21 is acknowledged.  The traversal is on the ground(s) that the inventions of Groups I – III encompass at least a similar field of search and as such is not a serious burden.  This is not found persuasive because as there is a search and examination burden for each group.  

The requirement is still deemed proper and is therefore made FINAL.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 6 – 12 and 14 – 18 are rejected under 35 U.S.C. 102 a)(1) as being anticipated by the NPL titled Branched methacrylate copolymers from multifunctional comonomers:  the effect of multifunctional monomer functionality on polymer architecture and properties, Slark et al., J. Matter. Chem., 2003, pages 2711 – 2720 hereinafter “Slark”.  

Slark is directed to soluble, (meth)acrylate copolymers (Abstract).  

Regarding claims 1, 2, 4, 6 – 8, 12, 14, 15 and 17, Slark teaches a process by which the copolymers were synthesized comprising reacting methyl methacrylate (MMA, C1 alkyl methacrylate) 0.15 moles (i), a multifunctional monomer (MFM) of variable concentrations (ii), 0.33 moles of toluene, 1.48 x 10-3 moles dodecyl mercaptan (DDM) as chain transfer agent (iii), 9.15x10-4 moles of AIBN (initiator) (iv), for 6 hours at 80C.  The solution is cooled and a free-radical scavenger (phenothiazine) was added.  Phenothiazine comprises thiazyl units.  The multifunctional monomers can comprise tripropylene glycol diacrylate (TPGDA) and trimethylol propane triacrylate (TMPTA).  See Experimental section.  TPGDA meets the structural limitations for claim 7 where X = Y = methacrylate group and R = C3 substituted alkylene.  DDM is C12 mercaptan.  AIBN is an azo compound.  

As to claims 10 – 11, 16 and 18, refer to the following chart of Example 10 from Table 1.  

Example 10
		moles		g		wt. % (‡)	mole %
MMA		0.15		15.02		~94		93.89
TPGDA	9.75x10-3	2.93		  6		6.10
Toluene	0.33		30.41				
AIBN		9.15x10-4	0.148				0.572
DDM		1.48x10-3	0.3				0.926

MMA (monofunctional) amounts for approximately 94 mole %, TPDA (difunctional) accounts for 6 mole % and AIBN = 0.57 mole %.  The solids content of the copolymers are 37.7%.  30.41 / 48.81 is the solvent toluene (62.3 % solvent).  ‡ =  wt. % of monomers

Regarding claim 9, refer to the following chart of Example 2 from Table 1.  
Example 2
moles		g		wt. %	(‡)	mole %
MMA		0.15		15.02		~98.5		98.47
TMPTA	2.32x10-3	0.689		  1.48		1.52
Toluene	0.33		30.41				
AIBN		9.15x10-4	0.148				
DDM		1.48x10-3	0.3				

TMPTA (trifunctional) amounts for approximately 1.52 mole %.  ‡ =  wt. % of monomers.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over NPL titled Branched methacrylate copolymers from multifunctional comonomers:  the effect of multifunctional monomer functionality on polymer architecture and properties, Slark et al., J. Matter. Chem., 2003, pages 2711 – 2720 hereinafter “Slark”.  

For the limitations of the independent claim, refer to paragraphs 7 - 12 supra.  

Regarding claims 3 and 13, Slark is silent as to the amount of radical scavenger used and the claimed use level of the chain transfer agent.  

With regard to Applicant’s limitations regarding the concentrations of radical scavenger and chain transfer agent, it is the position of the Examiner that one of ordinary skill in the art, at the time of the invention, would through routine and normal experimentation determine the optimization of these limitations to provide the best effective variable depending on the results desired.  Because, Stark acknowledges that stabilizers are used in the monomers and additional phenothiazine was added and chain transfer agent was used to control molecular weight, the Examiner asserts that the concentrations of said radical scavenger and chain transfer agent are art recognized result-effective variables.  Thus it would be obvious in the optimization process to optimize the concentrations of radical stabilizer and chain transfer agent to control product stability and molecular weight.  In addition, merely modifying the process conditions such as temperature and concentration is not a patentable modification absent a showing of criticality, since the applicant does not show any unusual and/or unexpected results for the limitation stated (In re Aller, 220 Fo2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).    Note that the prior art provides the same effect desired by the Applicant, the formation of a nanogel capable of use in a dental composition.  

Allowable Subject Matter

Claims 5 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER A. SALAMON whose telephone number is (571)-270-3018.  The examiner can normally be reached on M-F: 9AM - 6PM.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAS										2/12/21

/PETER A SALAMON/Primary Examiner, Art Unit 1765